IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

SE PROPERTY HOLDINGS,                NOT FINAL UNTIL TIME EXPIRES TO
LLC ,                                FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D15-4849
v.

BLUE MOUNTAIN BEACH
MASTER OWNERS
ASSOCIATION, INC., A
FLORIDA CORPORATION,
AND BLUE MOUNTAIN
BEACH CONDOMINIUM
ASSOCIATION, INC., A
FLORIDA CORPORATION,

      Appellees.

_____________________________/

Opinion filed December 11, 2015.

An appeal from an order of the Circuit Court for Walton County.
Thomas R. Santurri, Judge.

Richard M. Gaal, of Counsel, McDowell Knight Roedder & Sledge, L.L.C.,
Mobile, Alabama, for Appellant.

Michael W. Mead, Fort Walton Beach; William D. Stokes, William J. Dunaway
and Robert J. Powell, of Clark Partington Hart Larry Bond & Stackhouse,
Pensacola; and Robert E. McGill, III, Destin, for Appellees (no appearances).
PER CURIAM.

      Upon consideration of appellant’s response to the Court’s order of

November 9, 2015, the Court has determined that the order granting appellee’s

motion for summary judgment is not one which determines the right to immediate

possession of property. Cf. Walton Cnty., et al v. Stop the Beach Renourishment,

Inc., et al, 998 So. 2d 1102, 1112 (Fla. 2012) (“An easement creates a

nonpossessory right to enter and use land in the possession of another.”); Kempfer

v. St. Johns River Water Mgmt. Dist., 475 So. 2d 920, 923 (Fla. 5th DCA 1985);

Fla. Power Corp. v. McNeely, 125 So. 2d 311, 315 (Fla. 2d DCA 1961).

Therefore, the order is not subject to immediate appellate review pursuant to

Florida Rule of Appellate Procedure 9.130(a)(3)(C)(ii). Accordingly, the appeal is

dismissed.

ROBERTS, C.J., BENTON and KELSEY, JJ., CONCUR.




                                        2